      Case 1:19-cv-02645-AJN-KHP Document 141-1 Filed 12/03/19 Page 1 of 1



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 CITY OF ALMATY, KAZAKHSTAN and
 BTA BANK JSC,                                    Case No. 1:19-cv-02645

                        Plaintiffs,

          -against-

 FELIX SATER, DANIEL RIDLOFF,
 BAYROCK GROUP INC., GLOBAL
 HABITAT SOLUTIONS, INC., RRMI-DR
 LLC, FERRARI HOLDINGS LLC, and
 MEM ENERGY PARTNERS LLC,

                        Defendants.



                                        ORDER [PROPOSED]



        The Court having considered all matters submitted to it and otherwise, and finding no just

reason for delay in entry of this Order, and good cause appearing, therefore,

        It is hereby ORDERED, ADJUDGED AND DECREED as follows:

        1.      Pursuant to FRCP 12 (b) (6), Rule 8 and Rule 9, the complaint is dismissed as to

Defendant, Ferrari Holdings, LLC;

                 SO ORDERED this ____ day of _____________, 2019.


                                             ___________________________________
                                             Hon. Alison J. Nathan
                                             United States District Judge
217221913v1
